                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

HOWARD G. PATTON,                                   Civil No. 6:18-CV-02022-MC

         Plaintiff,

         v.                                         ORDER FOR REMAND

ANDREW SAUL,
Commissioner of Social Security,

         Defendant.

         Based upon the stipulation of the parties, the Court hereby ORDERS that the

Commissioner’s final decision should be remanded for further proceedings before under the

fourth sentence of 42 U.S.C. § 405(g).

         On remand, the Appeals Council will instruct the administrative law judge (ALJ) to offer

Plaintiff the opportunity for a hearing, take any further action needed to complete the

administrative record, and issue a new decision. The ALJ will further evaluate the severity of

Plaintiff’s impairments; reevaluate the opinion evidence of record; further evaluate Plaintiff’s

alleged symptoms; reassess Plaintiff’s maximum residual functional capacity; and, if warranted,

obtain supplemental vocational expert evidence to clarify the effect of the assessed limitations on

the claimant’s ability to perform other work in the national economy.

         Upon proper application, Plaintiff may seek an award of reasonable attorney’s fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412, et seq.
                                 3rd
         IT IS SO ORDERED this _________ day of         October             , 2019.


                                                s/Michael J. McShane
                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE


Page 1    ORDER - [6:18-CV-02022-MC]
Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

RENATA GOWIE, OSB #175273
Assistant United States Attorney

s/ Christopher J. Brackett
CHRISTOPHER J. BRACKETT
Special Assistant U.S. Attorney
Attorneys for Defendant
(206) 615-2545




Page 1   ORDER - [6:18-CV-02022-MC]
